DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on April 20, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a product planning and optimization method which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
providing, in a first user interface region of a user interface, a plurality of filters for selecting product research data, wherein the plurality of filters include at least a first filter corresponding to one or more selected collections of products, and a second filter corresponding to one or more selected data sources; 
receiving, through the first user interface region, a request to display an integrated sentiment review for a respective collection of products corresponding to respective user selected values for the first filter and the second filter in the first user interface region; and 
in response to receiving the request to display the integrated sentiment review for the respective collection of products through the first user interface region: 
obtaining, from the one or more processors, results of topic extraction on selected product research data corresponding to the respective user selected values for the first filter and the second filter; 
obtaining, from the one or more processors, results of sentiment analysis on the selected product research data corresponding to the respective user selected values for the first filter and the second filter; and 
presenting, in a second user interface region, the integrated sentiment review of the respective collection of products, including, for each of a plurality of top-ranked topics in the results of topic extraction on the selected product research data corresponding to the respective user selected values for the first filter and the second filter, a first visual representation, generated by the one or more processors, of a graphical and quantitative measure of positive consumer sentiment adjacent a second visual representation, generated by the one or more processors,  of a graphical and quantitative measure of negative consumer sentiment, wherein the graphical and quantitative measure of positive consumer sentiment comprises a number of reviews containing positive consumer sentiment, and the graphical and quantitative measure of negative consumer sentiment comprises a number of reviews containing negative consumer sentiment; and
in response to receiving a user input in a portion of the user interface:
updating a display on the user interface based on the user input.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Filtering product listing and data, displaying data, obtaining filtered results, obtaining sentiment analysis, and presenting positive and negative sentiment graphical visuals recites concept performed in the human mind.  But for the “device having one or more processors and memory” language, the claim encompasses a user collecting product review data and analyzing the sentiment of the user responses and displaying a result. The mere nominal recitation of generic processor and memory elements does not take the claim limitation out of the mental processes grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, and memory storing instructions, the instructions when executed by the one or more processors in Claim 8 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the processor to perform operations in Claim 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a device having one or more processors, and memory (Claim 1) one or more processors, and memory storing instructions, the instructions when executed by the one or more processors (claim 8) and/or non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the processor to perform operations (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices [Examples of the user device 102 include, but are not limited to, a cellular 
telephone, a smart phone, a handheld computer, a wearable computing device (e.g., a HMD), a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a 
navigation device, a game console, a television, a remote control, a point of sale (POS) terminal, vehicle-mounted computer, an ebook reader, an on-site computer kiosk, a mobile sales robot, a humanoid robot, or a combination of any two or more of these data processing devices or other data processing devices.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levanon et al. U.S. Patent 10,410,224 B1 (hereafter Levanon) in view of Wang et al. U.S. Publication 2020/0349529 A1 (hereafter Wang)
Regarding claim 1, Levanon discloses at a device having one or more processors, and memory (computer system 3000 with one or more processors 3010a-n and memory 3020. Fig. 17): 
providing, in a first user interface region of a user interface, a plurality of filters for selecting product research data, wherein the plurality of filters include at least a first filter corresponding to one or more selected collections of products (filtering items in a specific category, each item having one or more aspects and a listing of comments. Fig. 3A, 3B), and a second filter corresponding to one or more selected data sources (filtering aspects with related comments, Fig. 8A); 
receiving, through the first user interface region, a request to display an integrated sentiment review for a respective collection of products corresponding to respective user selected values for the first filter and the second filter in the first user interface region (first filter selecting an item category 300A and one or more items 310A-N within the item category, Fig. 3A, 3B.  Second filter selecting related comments for the product or products.  Having interface regions (1410, 1420, 1440) associated with the requested product, comments, aspects, and sentiments); and 
in response to receiving the request to display the integrated sentiment review for the respective collection of products through the first user interface region: 
obtaining, from the one or more processors, results of topic extraction on selected product research data corresponding to the respective user selected values for the first filter and the second filter (all aspects or one or more products, or specific aspects of the one or more products.  Fig. 8A); 
obtaining, from the one or more processors, results of sentiment analysis on the selected product research data corresponding to the respective user selected values for the first filter and the second filter (Fig. 9A-F, comments and sentiments for aspects of a product. Col. 5, lines 46-48; summary statistics may include data indicating positive vs. negative sentiment for one or more aspects of the items); and
 presenting, in a second user interface region, the integrated sentiment review of the respective collection of products, including, for each of a plurality of top-ranked topics in the results of topic extraction on the selected product research data corresponding to the respective user selected values for the first filter and the second filter, a first visual representation of a quantitative measure of positive consumer sentiment adjacent a second visual representation of a quantitative measure of negative consumer sentiment (Fig. 9A-F, sentiment for all aspects or individual sorted aspects. Col. 7, lines 24-36; instead of or in addition to identifying comments within community-sourced content such as customer reviews that express positive opinions towards particular aspects of items within a category, comments may be identified that express negative (or neutral) opinions towards particular aspects. Note that, in some embodiments, both positive and negative opinions about aspects of items may be provided to the customers via a user interface, either as a default or by request.)
Levanon fails to disclose where the graphical quantitative measure of positive consumer sentiment and graphical quantitative measure of negative consumer sentiment displayed on the user interface.  
Wang discloses, in the same field of invention, a user interface displaying the collection of positive and negative user sentiments (Fig. 2, 220) with graphical quantitative positive and negative consumer sentiment based on aggregation across all of the tickets selected in accordance with one or more filters (Fig. 2, 203; par. 0030; The display further includes a sentiment section 220 containing a pie chart 221 showing the fraction of filtered tickets expressing each of three different sentiment categories: positive sentiment category 222, neutral sentiment category 224, and negative sentiment category 223. Like stack chart 211 shown in label section 210, pie chart 221 show in sentiment section 220 is based on an aggregation across all of the tickets selected in accordance with current filters 203.) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the user data content analysis as taught by Levanon with the graphical sentiment display as taught by Wang for organization of support tickets according to assigned labels as combining prior art elements is known to yield predictable results (KSR rationale A).


Regarding claim 2, the combination discloses wherein the first visual representation of the quantitative measure of positive consumer sentiment for a respective topic of the plurality of top-ranked topics is labeled by a respective represented word corresponding to the respective topic and the first visual representation is displayed with a visual characteristic corresponding to a respective frequency that the representative word occurs in a first subset of the selected product research data that corresponds to the respective topic with positive consumer sentiment, wherein the respective frequency does not include all occurrences of the representative word in a second subset of the selected product research data that has positive consumer sentiment (Fig. 9A-F, Fig. 11A-L; Col. 8, lines 37-49; some embodiments of the reasons to buy method may predetermine aspects for categories of items, extract topics from the community-sourced content (e.g., customer reviews), and align the community-sourced content (e.g., customer reviews) to the aspects according to the topics. Embodiments of the reasons to buy method may also provide understandable names for the predetermined aspects (see, e.g., the example aspects for cameras as shown in FIGS. 9A-9F and FIGS. 11A-11L). Embodiments of the reasons to buy method may take topics for one product and align the topics with another, similar product according to the aspects. In addition, embodiments may generate topics across multiple products, and align the topics across the multiple products according to the aspects. Unlike previous methods for determining topics for and extracting quotes from customer reviews, embodiments of the reasons to buy methods are not item-centric, but are instead centered on families or categories of items.).

Regarding claim 3, the combination discloses including: displaying, in a third user interface region, one or more positive clusters, wherein a respective positive cluster of the one or more positive clusters is labeled with a representative word of a selected topic corresponding to the respective positive cluster, and with a plurality of attribute words that occurred in the same context as the representative word of the selected topic corresponding to the respective positive cluster (Fig. 9A-9F; aspect and count for each aspect with examples of keywords for each aspect).

Regarding claim 4, the combination discloses including: in response to a user request to analyze data with negative sentiment for the selected product research data: in accordance with a portion of the selected product research data that corresponds to negative sentiments for a respective topic, presenting a plurality of sub-topics of the respective topic that are present in the portion of the selected product research data that corresponds to negative sentiments for the respective topic; and 
displaying one or more representative reviews from the portion of the selected product research data for each of the plurality of sub-topics (Fig. 3A, B, Fig. 9A-F; col. 14, lines 44-54; While these example comments express positive sentiments towards the respective aspects, note that community-sourced content may include comments that express positive, negative, or neutral sentiment for an aspect, and that in some embodiments the extracted comments may include comments that express positive, negative, or neutral sentiment regarding the respective aspect. FIG. 9A through 9F illustrate an example “aspects” portion of an item page that includes example aspects for a category and that shows extracted comments for each aspect, according to at least some embodiments.).

Regarding claim 5, the combination discloses including: for a respective topic, identifying a plurality of sub-groups of products in a portion of the selected product research data identified using the first filter corresponding to one or more selected collections of products (Fig. 3A, B; item categories which include one or more items in each item category (e.g. camera)); and 
displaying a visual representation corresponding to a respective sub-group of the plurality of sub-groups of products, wherein the visual representation has a first visual characteristic that corresponds to an average sentiment value calculated based on the results of the sentiment analysis for a respective portion of the selected product research data that corresponds to the respective topic and the respective sub-group (Fig. 8A, customer rating information 1430. Cols. 19-20, lines 58-9), a second visual characteristic that corresponds to a total quantity of review in the respective portion of the selected product research data (Fig. 8A, customer rating 1430, number of stars or other rating metric, col. 19, lines 60-63), and a third visual characteristic that corresponds to a total number of topic mentions for the respective sub-group for the respective topic among the total quantity of reviews in the respective portion of the selected product research data that corresponds to the respective topic and the respective sub-group of the plurality of sub- groups of products (Fig. 8A, 9A-F, aspect counts for each sub-group of comments based on comments/sentiment).

Regarding claim 6, the combination discloses including: receiving, in a fourth user interface region, a user selection between a first option associated with a topic mode and a second option associated with a keyword mode (Fig. 3A, B; item categories which include one or more items in each item category (e.g. camera) and Fig. 10, search by keyword); 
in accordance with a determination that the user selection corresponds to the first option, and in response to the request to display the integrated sentiment review, presenting, in the second user interface region, the integrated sentiment review including the top-ranked topics and respective visual representations of consumer sentiment for each of the top-ranked topics based on the topic extraction from the selected product research data (Fig. 9A-F, aspects based on specific keywords and resulting hits regarding each.  Sentiment for all aspects or individual sorted aspects. Col. 7, lines 24-36; instead of or in addition to identifying comments within community-sourced content such as customer reviews that express positive opinions towards particular aspects of items within a category, comments may be identified that express negative (or neutral) opinions towards particular aspects. Note that, in some embodiments, both positive and negative opinions about aspects of items may be provided to the customers via a user interface, either as a default or by request.); and 
in accordance with a determination that the user selection corresponds to the second option, and in response to the request to display the integrated sentiment review, presenting, in the second user interface region, the integrated sentiment review including a plurality of keywords and respective visual representations for of sentiment words associated the plurality of keywords respectively that are extracted from the selected product research data (Fig. 9A-F, aspects keywords associated with product groups).

Regarding claim 7, the combination discloses including: receiving, in a fifth user interface region, a request to present a first comparison summary of respective quantitative measures of sentiment of a plurality of selected attributes between first and second selected groups of products, and a second comparison summary of respective quantitative measures of mention frequency of the plurality of selected attributes between the first and second selected groups of products (each product group contains one or more products 300A  ; and aspects, comments, and statistics according to each individual item.  Fig. 10A-C shows comparisons of products based on attributes.  Figs. 11A-L shows the comparison for items based on metrics according to statistics from sentiment extracted from comments for each item aspect (e.g. ratio of positive and negative comments).
in response to receiving the request to present the first comparison summary and the second comparison summary: 
presenting, in a first view within a sixth user interface region, the first comparison summary of respective sentiment scores of the plurality of selected attributes between the first and second selected groups of products (each product is scored for each attribute based on the sentiment evaluation. Figs. 11A-L); and 
presenting, in a second view side-by-side with the first view within the sixth user interface region, the second comparison of respective mention frequencies of the plurality of selected attributes between the first and second selected groups of products (Figs. 10A-C disclose select items with comparison of aspects related to said item).

Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 1 or 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 2 or 9 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 3 or 10 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 4 or 11 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 5 or 12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 6 or 13 and therefore rejected under the same rationale. 

Response to Arguments
The Applicants arguments begin on page 11 and are directed to the rejection under 35 U.S.C. § 101.  The Applicants ague that the claims as amended are similar to example 37 where the claims state “updating a display on the user interface based on a user input received in a portion of the user interface.  Additionally, the Applicants include that the graphical representations of positive and negative consumer sentiment are generated by one or more processors. 
 The Examiner does not find the arguments persuasive.  Regarding example 37 the current claim is not similar to the claim and the reasoning does not apply to the instant claims.  In this example the claim was found to integrate into a practical application based on the combination of elements including a GUI, user selection to organize each icon based on the amount of use of each icon, a processor for preforming the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.  This is not similar to the applicants claim language of updating a display based on user input received on a portion of the interface.  Updating a display is merely part of collecting and displaying.  The feature that made example 27 allowable under prong 2 was that the processor was performing the determination and moving the icons based on the amount of use.  In this case the processor and display are being used in their ordinary capacity to compute data and display a result.  The example was computing data to case the processor to automatically arrange the icons based on the determination of most used.  In the instant claims the processor is not causing any action to be performed which rises above normal function of a processor and display. 

Regarding the rejection under 35 U.S.C. § 102 the Applicants arguments are that the amended claim language of at least claims 1, 8, and 15 is not disclosed in Levanon and therefore the prior art of record should be withdrawn.  
The Examiner agrees that the amended claim limitation are not disclosed by the reference of Levanon.  However the secondary reference of Wang discloses sentiment analysis review of customer input where the sentiment is categorized as positive, negative, or neutral.  The results of the analysis is then graphed to show a percentage of positive and negative sentiments out of the total comments.  The references have been combined under 35 U.S.C. § 103 as found above.  The Examiner notes the earlier filing date of the Wang based on the provisional application 62/841,177.  The provisional application has all of the figures present in the publication with the exception of Figure 4.  The details of cited paragraph 0030 are found in provisional paragraph 0023.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 16, 2022